DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Preliminary Amendment filed on 06/19/2020.
Claims 1-19 remain in the application.
Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 is a duplicate of claim 15; both of which are dependent of claim 1 (see below).  Appropriate correction is required. 
    PNG
    media_image1.png
    331
    964
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites, in lines 2 to 3, the limitation “a plurality of base stations operable to communicate with the vehicular-capable terminal and a vehicular-capable terminal”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 3 recites, in lines 2 to 4, the limitation “a plurality of base stations operable to communicate with the vehicular-capable terminal and a vehicular-capable terminal”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application  for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 11-16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Selvaganapathy et al. (WO 2015067308) hereinafter Selvaganapathy.

Regarding claim 1.  Selvaganapathy discloses Circuitry for a vehicular-capable terminal, fig. 2 mobile device 200, for use in a mobile telecommunications system, the mobile telecommunications system comprising a plurality of base stations operable to communicate with the vehicular-capable terminal and wherein at least one base station of the plurality of base stations is configured to operate as a road side unit, fig. 4a UE 410/vehicular capable terminal, small cells/road side units deployed within coverage area of base station, wherein the circuitry comprises a controller element and a transceiver element configured to operate together, fig. 2 transceiver 206 and controller 204 (see page 11 lines 5-25), to: 
receive a list of one or more base stations selected from the plurality of base stations, figs 4a-4c, page 14 lines 6-13, UE is assigned a tracking area list; note: the list comprises eNBs and HeNBs; 
upon detection that the vehicular-capable terminal is within range of a first base station, determine based on the list of base stations whether to activate a connection with the first base station, figs. 4a-4c and also fig. 5, page 14, lines 9-10, when UE move to a tracking area (remark tracking rea comprising HeNBs), UE determines to perform TA update by establishing an RRC connection with an HeNB; see page 15, lines 22-29; and 
upon determining to activate a connection with the first base station, activate the connection with the first base station, fig. 5 page 15 lines 22-29: UE establishes of RRC connection with HeNB. 

Regarding claim 2. Selvaganapathy discloses A base station for use in a mobile telecommunications system, the mobile telecommunications system comprising a plurality of base stations operable to communicate with the vehicular-capable terminal and a vehicular-capable terminal, wherein the base station is one of the plurality of base stations and is configured to operate as a road side unit, fig. 4a UE 410/vehicular capable terminal, small cells/road side units deployed within coverage area of base station,  the base station comprising a transmitter, a receiver and a controller, fig. 3: base station with a transmitter, a receiver and a controller, see page 11 lines 31-37 and page 12 lines 1-7, wherein the controller is configured to: 
transmit, via the transmitter, a list of one or more base stations selected from the plurality of base stations to the vehicular-capable terminal, wherein the list is for use by the vehicular-capable terminal to determine based on the list of base stations whether to activate a connection with a first base station of the plurality of base stations, figs 4a-4c, page 14 lines 6-13, UE is assigned a tracking area list; note: the list comprises eNBs and HeNBs, (see fig. 5 step S4 for transmission TAC from the eNB to UE 502), upon detection that the vehicular-capable terminal is within range of a first base station, figs. 4a-4c and also fig. 5, page 14, lines 9-10, when UE move to a tracking area (remark tracking rea comprising HeNBs), UE determines to perform TA update by establishing an RRC connection with an HeNB; see page 15, lines 22-29.

Regarding claim 3. Selvaganapathy discloses Circuitry for a base station for use in a mobile telecommunications system, fig. 3: base station with a transmitter, a receiver and a controller, see page 11 lines 31-37 and page 12 lines 1-7, the mobile telecommunications system comprising a plurality of base stations operable to communicate with the vehicular-capable terminal and a vehicular- capable terminal, , fig. 4a UE 410/vehicular capable terminal, small cells/road side units deployed within coverage area of base station, wherein the base station is one of the plurality of base stations and wherein the circuitry comprises a controller element and a transceiver element configured to operate together, fig. 3: base station with a transmitter, a receiver and a controller, see page 11 lines 31-37 and page 12 lines 1-7, to: 
transmit, via the transmitter, a list of one or more base stations selected from the plurality of base stations to the vehicular-capable terminal, figs 4a-4c, page 14 lines 6-13, UE is assigned a tracking area list; note: the list comprises eNBs and HeNBs, (see fig. 5 step S4 for transmission TAC from the eNB to UE 502),  wherein the list is for use by the vehicular-capable terminal to determine based on the list of base stations whether to activate a connection with a first base station of the plurality of base stations, figs. 4a-4c and also fig. 5, page 14, lines 9-10, when UE move to a tracking area (remark tracking rea comprising HeNBs), UE determines to perform TA update by establishing an RRC connection with an HeNB; see page 15, lines 22-29, upon detection that the vehicular-capable terminal is within range of a first base station, fig. 5 page 15 lines 22-29: UE establishes RRC connection with HeNB.

Regarding claim 4. Selvaganapathy discloses, wherein determining whether to activate a connection with the first base station comprises identifying that the first base station is not on the list of one or more base stations, page 14, lines 9-10, UE moves to a tracking area not belonging to him, UE starts RRC connection, fig. 5.

Regarding claim 5. Selvaganapathy discloses, wherein the determining whether to activate the connection with the first base station comprises identifying that the first base station is on the list of one or more base stations, page 14, lines 9-10, UE moves to a tracking area not belonging to him, UE starts RRC connection, fig. 5, and the one or more base stations are further selected from the at least one base station, figs. 4a-4c, page 14, lines 6-13, UE is assigned a tracking area list; the list comprises eNbs and HeNBs,(this indicating selection of the one or more base stations from the list).

Regarding claim 11. Selvaganapathy discloses, wherein, upon detection that the vehicular-capable terminal is no longer within range of the first base station, the circuitry is configured to de-activate the connection to the first base station and the vehicular-capable terminal switching to an idle connection mode, and the idle connection mode is an idle Radio Resources Control (RRC) mode, fig. 5, page 16, lines 11-15, RRC_IDLE state after release of RRC connection.  

Regarding claim 12.  Selvaganapathy discloses, wherein the circuitry is configured to switch to a connected mode, the connected mode being a connected Radio Resources Control (RRC) mode, fig. 5, page 14, lines 6-13, page 16 lines 11-15, UE starts RRC connection to reach a connected state: RRC connected state.  

Regarding claim 13. Selvaganapathy discloses, wherein the vehicle is configured to receive a list of road side units from one of the plurality of base stations, UE received/is assigned a tracking area list; note: the list comprises eNBs and HeNBs; figs. 2 and 4a, UE 410/vehicular capable terminal, small cell/road side units; figs 4a-4c, page 14 lines 6-13.

Regarding claim 14. Selvaganapathy discloses, wherein, upon activating the connection with the first base station, the first base station is configured to transmit an updated list of one or more base stations, UE determines to perform TA update by establishing an RRC connection with an HeNB; see page 15, lines 22-29.

Regarding claim 15. Selvaganapathy discloses, wherein the list of base stations is comprised in a tracking area list communicated by the mobile telecommunications system to the vehicular-capable terminal, figs. 4a-4c, page 14, lines 6-13, UE is assigned a tracking area list; the list comprises eNbs and HeNBs.

Regarding claim 16. Selvaganapathy discloses, wherein the list of base stations is comprised in a tracking area list communicated by the mobile telecommunications system to the vehicular-capable terminal, figs. 4a-4c, page 14, lines 6-13, UE is assigned a tracking area list; the list comprises eNbs and HeNBs.

Regarding claim 19. Selvaganapathy discloses, wherein the circuitry is configured to determine whether the vehicular-capable terminal is within the range of the first base station, figs. 4a-4c and also Fig. 5, page 14, lines 9-10, when UE move to a tracking area (remark tracking area comprising HeNBs), UE determines to perform TA update by establishing an RRC connection with an HeNB; see page 15, lines 22-29.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Selvaganapathy et al. (WO 2015067308) hereinafter Selvaganapathy.

Regarding claim 6. Selvaganapathy discloses, wherein, upon activation of the connection with the first base station, the circuitry is configured to exchange vehicular related data with the first base station, fig. 6, RRC connection with HeNB, no connection with MME/core network. It would have been obvious to one of ordinary skill in the art before the effective filing date to provide light RRC level registration procedures to save resources.

Regarding claim 8. Selvaganapathy discloses, wherein the circuitry is configured not to activate a connection with a core network portion of the mobile telecommunications system, fig. 6, RRC connection with HeNB, no connection with MME/core network. It would have been obvious to one of ordinary skill in the art before the effective filing date to provide light RRC level registration procedures to save resources. 

Regarding claim 9. Selvaganapathy discloses, wherein upon activation of the connection with the first base station, the circuitry is configured to exchange vehicular related data with the first base station while the terminal is not connected to the core network portion of the mobile telecommunications system, fig. 6, RRC connection with HeNB, no connection with MME/core network. It would have been obvious to one of ordinary skill in the art before the effective filing date to provide light RRC level registration procedures to save resources.

Regarding claim 10. Selvaganapathy disclose, wherein the terminal, upon activation of the connection with the base station, is configured not to activate a connection with an anchor element of a core network portion of the mobile telecommunications system, and the anchor element is a mobility manager entity (MME), fig. 6, RRC connection with HeNB, no connection with MME. It would have been obvious to one of ordinary skill in the art before the effective filing date to provide light RRC level registration procedures, page 17, line 10, to save resources.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Selvaganapathy et al. (WO 2015067308) hereinafter Selvaganapathy in view of Kim et al. (US 2018/0242115 A1) hereinafter Kim.

Regarding claim 7. Selvaganapathy does not disclose the claimed invention as required, but Kim discloses, wherein the vehicular-capable terminal is a vulnerable road user (VRU) terminal, Table 3. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Selvaganapathy with Kim to provide assistance to road user.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Selvaganapathy et al. (WO 2015067308) hereinafter Selvaganapathy in view of Azevedo et al. (US 2017/0086054 A1) hereinafter Azevedo.

Regarding claim 17 Selvaganapathy does not disclose the claimed invention as required, but Azevedo discloses, wherein the circuitry is configured to notify a presence of the vehicular-capable terminal to the road side unit, in response to being notified of the presence of the vehicular-capable terminal, the road side unit is configured to report the presence of the vehicular-capable terminal to at least another of the plurality of base stations, and in response to being reported the presence of the vehicular-capable terminal, the at least another of the plurality of base stations, which has been notified of the presence of the vehicular-capable terminal, is configured to alert the vehicular-capable terminal to wake up, for instance, in [0033] and [0035], on board unit (OBU) / vehicular-capable terminal; the road side unit (RSU) is disclosed in [0032], [0033]; furthermore, while [0033] and [0034] disclose detection of vehicular-capable terminal / on board unit (OBU) by one or more of the road side units (RSUs)/base stations. While [0034]; [0038] discloses handover or reporting to other APs (Fixed AP) /base stations, the Fixed AP alerts the vehicular-capable terminal / on board unit (OBU) via broadcast signal (e.g., beacon signal, trigger signal, wake signal).
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Selvaganapathy with Azevedo for the wake signal to serve as indication that the on board unit (OBU)/ vehicular-capable terminal is within range., see Abstract and [0158].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Selvaganapathy et al. (WO 2015067308) hereinafter Selvaganapathy in view of Horn et al. (US 2009/0137228 A1) hereinafter Horn.

Regarding claim 18.  Selvaganapathy does not disclose the claimed invention as required but Horn discloses wherein the list includes one or more base stations which the vehicular-capable terminal should not connect to, Horn discloses a list of base stations /femto cells including restricted femto cells to which apparatus 300 (terminal) should not connected to: [0050]; the list upon receiving restriction codes allows the communications apparatus 300 to avoid connecting with restricted femtocells. (Although Horn is not explicitly in the same field, the Examiner recognizes that a list of base stations includes one or more base stations which are not accessible to a terminal is taught by Horn). 
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Selvaganapathy with Horn for the terminal to conserve resources that would be utilized by attempting connection establishment, see Abstract and [0050].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        6/10/2022


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414